Citation Nr: 0934122	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.  It is noted that, in a February 
2009 communication, the Veteran requested a hearing before 
the regional office hearing officer; however, at the time of 
his Travel Board hearing, he withdrew this request.  


FINDING OF FACT

Residuals of cold weather injuries to the bilateral lower 
extremities did not have their onset in service, nor are such 
residuals otherwise attributable to service.


CONCLUSION OF LAW

Residuals of cold weather injuries to the bilateral lower 
extremities were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing a disability rating and effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, VA has fully complied with VCAA notice 
requirements.

The Veteran's service and private treatment records have been 
associated with the claims file and he provided hearing 
testimony at a Travel Board hearing in July 2009.  VA has 
provided the Veteran with opportunity to submit evidence and 
arguments in support of his claim.  In this regard, it is 
noted that, during his Travel Board hearing, the Veteran 
testified that he initially sought treatment for his leg 
complaints in the early 1990's and, although he attempted to 
obtain copies of these records, they are not available.  The 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his claim for service connection for residuals of 
cold weather injuries to the bilateral lower extremities. 
However, as will be discussed in detail below, in light of 
the uncontroverted facts (which indicates that his initial 
post service manifestation of lower extremity impairment was 
not until 12 to 14 years after discharge from active duty 
service and he was not treated for lower extremity complaints 
until the early 1990s, more than 20 years after his 
separation from service) the Board finds that an examination 
is unnecessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record is complete 
and the case is ready for review.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that that his legs have been damaged by 
cold exposure as a result of being exposed to extremely cold 
weather while doing field exercises in Germany, which would 
last for 30 days or more.  

Service treatment records indicate the Veteran underwent a 
pre-induction examination in April 1968 which is silent with 
respect to lower extremity complaints.  An April 1970 Report 
of Medical History for ETS (expiration of term of service) 
reflects that the Veteran reported a history of cramps in his 
legs.  Similarly, a September 1972 Report of Medical History 
in connection with examination for Army National Guard of the 
United States (ARNGUS) notes leg cramps on exertion.  In 
addition, a February 1968 service treatment report includes a 
finding of "no swelling or tissue" upon examination of the 
feet.  Significantly, these records are silent with respect 
to complaints of or treatment for cold injury.  

During his July 2009 Travel Board hearing, the Veteran 
testified that his initial post service lower extremity 
impairment was manifested about 12 to 14 years after service.  
In addition, he testified that his initial treatment for 
lower extremity complaints was not until the early 1990's; 
thus, more than 20 years after his discharge from active duty 
service.  

The post service medical evidence of record is silent with 
respect to findings of or treatment for cold injury of the 
lower extremities.  This evidence reflects treatment for 
osteoarthritis starting in July 2000 and X-ray findings of 
degenerative changes of the hips and knees in September 2007.  

In his claim for service connection, the Veteran states that 
he experienced cold injury to the lower extremities in 
service and his current symptoms are the same as the symptoms 
which he experienced in service.  With regard to lay 
evidence, the Board must initially evaluate if the evidence 
is competent.  If so, credibility must be assessed.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing cold and cramping 
sensations in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Although the Veteran is competent to state that he was 
exposed to cold weather during service, the issues do not 
involve simple diagnoses.  See Jandreau.  The claimant is not 
competent to provide more than simple medical observations.  
He is not competent to provide diagnoses in this case nor is 
he competent to provide a complex medical opinion regarding 
the etiology of the claimed disabilities.  See Barr.  Thus, 
the Veteran's lay assertions regarding etiology are not 
competent or sufficient.

The Board finds that service connection for residuals of cold 
weather injuries to the lower extremities is not warranted.  
There is no competent medical evidence of any link between 
any current diagnosis relative to the extremities and 
service.  As noted, the Veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed disabilities of the lower extremities.  The 
competent medical evidence does not establish that currently 
diagnosed disabilities of the legs, including osteoarthritis, 
and the other subjective residuals of cold weather injury 
which the Veteran reported, are related to service.  While 
the Veteran has reported a number of subjective symptoms, 
only osteoarthritis and degenerative changes in the hips and 
knees has been objectively shown and there is no competent 
medical evidence in the record to suggest a causal link 
between current disabilities and service.

The evidence does not establish that disabilities of the 
lower extremities began in service or that arthritis was 
manifested within one year of separation.  The service 
separation examination revealed the Veteran's musculoskeletal 
system, neurological system, and lower extremities were 
normal.  A subsequent Report of Medical History in connection 
with examination for ARNGUS yielded similar findings.  
Further, post service treatment records are silent with 
respect to evidence of symptomatology associated with cold 
injury.  There is no documented evidence of continuity of 
symptomatology following service.  There is no 
contemporaneous record of any continuous symptoms from his 
separation from service onward.  Rather, the record only 
establishes that more than 30 years after service, the 
Veteran currently has disabilities of the hips and knees.  
Despite the Veteran's contentions, the record is devoid of 
evidence supporting his assertions of chronicity and 
continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of cold weather injuries to 
the bilateral lower extremities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


